DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 12, 16, 17, & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, 16, & 17 recites the limitation "hydridosilanes".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, on which these claims all depend, requires at least one hydridosilane, whereas the above claims require plural hydridosilanes, meaning two or more. This renders the claims indefinite, as it is unclear if the claims require one or more  hydridosilanes or 2 or more hydridosilanes. For purpose of examination, these claims will be interpreted as if they include the limitations of Claim 1, and require 1 or more hydridosilane.
Claim 12 recites the limitation "resulting chlorosilanes".  There is insufficient antecedent basis for this limitation in the claim, as there are no “resulting chlorosilanes” claimed in Claim 2 or Claim 1. Further, the meaning of the term “resulting” in this context is unclear, as this could refer to chlorosilanes desired by the object of the invention (e.g. trichlorosilane), undesired reaction products, or unreacted chlorosilane reagents. As such, the claim is indefinite. Claim 13 is also rejected for its dependence on Claim 12. For purposes of examination, the examiner will interpret the limitation as requiring the hydrogenation of the undesired chlorosilane products of the reaction claimed by Claim 1.
Claim 20 recites the limitation "R" and "X".  There is insufficient antecedent basis for this limitation in the claim, as Claim 1, on which Claim 20 depends, recites no chemical formulas with variable constituents. As such, the claim is indefinite. For purposes of examination, the examiner will interpret the claim as depending on Claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 15-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishida et al (US 20160002052 A1), referred to herein as 'Ishida'.
Regarding Claim 1, Ishida discloses a method for producing trichlorosilane ([0001]). Further, Ishida discloses the conversion of methyldichlorosilane and tetrachlorosilane into trichlorosilane and methyltrichlorosilane (Claim 1) in the presence of a catalyst ([0030]). This reads on Claim 1, in which a process for the preparation of trichlorosilane (HSiCl3) comprising reacting tetrachlorosilane (SiCl4) with at least one hydridosilane in the presence of at least one catalyst is disclosed.
	Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida discloses the reaction of tetrachlorosilane with methyldichlorosilane, which has the formula CH3SiHCl2 (Claim 1). According to the formulae of Claim 2, this compound has an organic methyl group as R, chlorine (a halogen) as X, a value for n of 1, a value for m of 2, and a value for n + m equal to 3. This reads on claim 2, specifically on formula (1).
	Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above. Further, Ishida discloses a hydridosilane having an aliphatic R group (a methyl group) as discussed above. 
	Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida discloses the reaction of MeSiHCl2 as discussed above.
	Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida discloses an example in which the used tetrachlorosilane is a solution, meaning it is in the presence of a solvent (Example 2).
	Regarding Claims 9, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida discloses an embodiment in which the reaction conditions include a temperature between 60 and 80 °C (Example 1).
Regarding Claim 15, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida discloses that 90% or more of methyldichlorosilane is converted into methyl trichlorosilane in an embodiment (Example 1).
Regarding Claim 16, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida discloses that equimolar amounts of tetrachlorosilane and methyldichlorosilane were used in an embodiment (Example 1), corresponding to a molar ratio of 1.
Regarding Claim 18, the prior art discloses the limitations of Claim 1 as shown above.  Further, Example 1 of Ishida takes place without the use of acetone, which constitutes at least one solvent.
Regarding Claim 20, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida discloses the use of methyldichlorosilane, a compound containing a C1 alkyl group (R) and chlorine (X).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 20160002052 A1), referred to herein as 'Ishida'.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida suggests the use of catalysts as claimed in Claim 5. Ishida discloses that known examples of catalysts for redistributing chlorine atoms between a chlorosilane having a small number of chlorine substitution (e.g. dichlorosilane) and tetrachlorosilane include an ion exchange resin having tertiary amine as a functional group, and a phosphonium salt ([0054]). For example, JP2000178019A, which is incorporated by reference into Ishida, discloses disproportionating a hydrogenated silane using a catalyst in which a phosphonium salt is supported on a clay mineral (Claim 1), and that as a result of such a catalyst that the reaction can be formed with high reaction activity ([0011]). Given this, one of ordinary skill in the art would find it obvious to use a phosphonium salt or a tertiary amine-based catalyst into the method of Ishida in order to effectively catalyze the reaction and increase reaction rates and yields.
Regarding Claim 10, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ishida discloses that the pressure for redistributing the chlorines should be between 0 and 0.25 MPaG ([0062]), corresponding to 0 to 2.5 bar. This overlaps with and makes obvious the range claimed by Claim 10.
Regarding Claim 11, while Ishida does not disclose the reaction to take place in an inert environment, one of ordinary skill in the art would find it obvious to perform the reaction in air, an inert environment, as to avoid undesired side reactions and simplify the method.

Allowable Subject Matter
Claims 6-7, 12-14, 17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 6-7, while the prior art does disclose the production of trichlorosilane from tetrachlorosilane and a hydridosilane, it does not disclose or suggest the choice of dimethylsilane as the hydridosilane. While it does disclose the use of dimethylchlorosilane as the hydridosilane, which comprises an aliphatic organic group bonded to a silane, there is no teaching or suggestion of the use of dimethylsilane. As such, Claims 6-7 are found to contain allowable subject matter.
Regarding Claims 12-14 & 19, while the prior art discloses the reaction step as discussed above, it neither discloses nor suggests the limitations of Claims 12-14, drawn to a reaction, hydrogenation, and recycle system for the production of trichlorosilane. While the prior art does disclose the separation of the reaction effluent using a fractionation column ([0076]), there is no teaching or suggestion of the hydrogenation of the produced dimethyldichlorosilane to produce dimethylsilane to be recycled in the reaction system. As such, Claims 12-14 & 19 are found to contain allowable subject matter.
Regarding Claim 17, the prior art neither teaches nor suggests that the hydridosilane used is made in situ using LiH. While the prior art does disclose the use of a hydridosilane, it does not disclose a preferred source of such a compound. As such, Claim 17 is found to contain allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736